Per Curiam.
The matter comes before this court to confirm the report of an official referee finding the respondent, who was admitted to practice as an attorney and counselor at law in the State of New York, at a term of the Appellate Division of the Supreme Court, First Department, on April 30, 1928, guilty of charges of professional misconduct.
The record herein amply sustains the conclusions reached by the learned referee in his report finding the respondent guilty of five of the six charges.
It has been amply proven that respondent is unfit to remain a member of an honorable profession and should be disbarred.
Present — Finch, P. J., Martin, O’Malley, Townley and. Glennon, JJ.
Respondent disbarred.